OFFICE   OF THE A-ITORNEY    GENERAL     OF   TEXAS
                                   AUSTIN
o-    c MAW4
l-n   am-




                                                        t rSaho01
                                                                Dlwtrlot
                                                      the tqu8liaoUon

                                                  t
                                                  ibr the pamt *no
                                               dlon old out of mm
                                               tioa but thir year *a
                                              otrl0-tia eaut1*a        60 8i6
                                 tm a 0t sm60 au. NO. ibs, sing
                                  *ml SpooialLaw of T*u+ ,todcall.4
                                 WV. a* ltlnl~8toad  tlrt the dirtrlot
                                ir oth~r*looqurruri8d to no0in tram-
                                l~0iub d
                                       p r 6h 0
                                              p r o r id        0fB r o th   a
                      ft is rt48.a flla9 2bx. atr. p. roa watt
                      ‘Woaumlly
                          0. provie Lo aoaatrur6kr mnnoot2oa rdth
         the          or notion of rhisb It mrma (Lpart, and i8
                ertielm
         tc bs I.:VUI oiioot lf rruonablr porelblo,rooordiog ta
         *Ilo olwr#aala~               of th9    lwgu!Agr   usob.

                      ~W%'Umuily      8 prorho     f8 lbite&    to the   olaucl   *!a&
       nmxt pnaedos it WC td whfeh it lr rttaohed,                         Zrodmre
       than uo ruooocraivo provfeos,tbo
       htb;%ll br ~drrstood   OS WUTislg to
             . . . .~
                  11*forr&n8001 to seotlon 8 .Of FIOUWBlU m. MS it dll
k 840t0a*bet          It rirot prwlhoa that &lstrlotrany01 oli&rc, *ioh
ptp    wt       t-r    fO rohd.mtlei new PDM tlmn bOO roholeotior,
                            thw
   .     TeSb~               thie
                        raqulreaent ir l provim l   x a mp tfng
                                                              rahoolr
fo lmrnlt matlad       wuntlo~ from tbrpinionna  nrtrlouw of no
r o h o lr r u br o@ ..
                     a tliq *.dr
                              g trzltrnooth e AO$mea lwmptr      r o wtio n-
o l@ lao udr :ata rUlPPlod P h lldnn    tr o 8
                                             th olimlsatiotl8  lXpMnw&
lath%8         *ctleaanU            fbrawabr

                  1). .aviaodtbrt the Bld.musilIdnxlmum Ichol8#tlq
       ibIt      heroE mov!4od dmll not 8p J SOS tnarport~tion
       aia                                 Pap 4a lqurs*mibo aa
               to amy 8ohooldlotrlot otantala


          Pndoubfie&ly ii the sooti~onmida&at thle point there
muld br no qubstioabut that    Bangor Xndopmdeat 8ohml District
wiwlb bc uititlobto trmllporkt&oo ria, !Gopaxmtod'by a me&l-oolon,
bowvor, $ho rwotlooaontlauoo:
                            aad provldrdfurthsr %kmt thr wxi8um llmlto-
       tlon 2           b    8rWlartio populetlonbewin 8ot for$bh rbrll




                  ln she the iorrgoll3g
                 xmoping                Nl@b of wn11trwtlcm,wo
thhlc tbet it ir rlgnlflcaattbet the portioa of t&e aot la& quoted
lb wo is wpm*tod   tmaa UIat whlhh gore beforeby l lombolon en8